PER CURIAM.
Petitioner, a law firm seeking to recover fees and costs in a guardianship matter pursuant to section 744.108, Florida Statutes, seeks prohibition relief following the denial of its motion to disqualify the trial judge. Having carefully considered the record and the arguments of the parties, we conclude that petitioner had standing to seek disqualification, and that its motion seeking that relief, which was filed contemporaneously with its petition for fees and costs, was timely. We likewise conclude that taking the facts alleged therein as true, the motion for disqualification was legally sufficient. Accordingly, the petition for writ of prohibition is granted.
PETITION GRANTED.
BROWNING, C.J., VAN NORTWICK and ROBERTS, JJ., concur.